Exhibit 10.27

 

 

 

 

CHANGE IN CONTROL AGREEMENT

BETWEEN

 

 

AND

GENUINE PARTS COMPANY

 

 

 

 

 

 



--------------------------------------------------------------------------------

CHANGE IN CONTROL AGREEMENT

 

1. Certain Definitions

  1   

2. Change in Control

  2   

3. Employment Period

  3   

4. Terms of Employment

  3   

(a)

Position and Duties

  3   

(b)

Compensation

  4   

5. Termination of Employment

  5   

(a)

Death or Disability

  5   

(b)

Cause

  6   

(c)

Good Reason

  6   

(d)

Notice of Termination

  7   

(e)

Date of Termination

  7   

6. Obligations of the Company upon Termination

  8   

(a)

Termination by Executive for Good Reason; Termination by the Company other than
for Cause or Disability

  8   

(b)

Death or Disability

  9   

(c)

Cause; Other than for Good Reason

  10   

(d)

Expiration of Employment Period

  10   

7. Non-exclusivity of Rights

  10   

8. Full Settlement; No Mitigation

  10   

9. Costs of Enforcement

  11   

10. Mandatory Reduction of Payments in Certain Events

  11   

11. Confidential Information

  12   

12. Arbitration

  13   

13. Successors

  13   

14. Miscellaneous

  13   

(a)

Governing Law

  13   

(b)

Captions

  13   



--------------------------------------------------------------------------------

(c)

Amendments

  14   

(d)

Notices

  14   

(e)

Severability

  14   

(f)

Withholding

  14   

(g)

Waivers

  14   

(h)

Status Before and After Effective Date

  14   

(i)

Indemnification

  15   

(j)

Related Agreements

  15   

(k)

Counterparts

  15   

15. Code Section 409A

  15   

 

- ii -



--------------------------------------------------------------------------------

CHANGE IN CONTROL AGREEMENT

THIS CHANGE IN CONTROL AGREEMENT (the “Agreement”) is entered into by and
between Genuine Parts Company, a Georgia corporation (the “Company”) and
                (“Executive”), as of the                 day of
                201    .

The Board of Directors of the Company (the “Board”), has determined that it is
in the best interests of the Company and its shareholders to assure that the
Company will have the continued dedication of Executive, notwithstanding the
possibility, threat or occurrence of a Change in Control (as defined below) of
the Company. The Board believes it is imperative to diminish the inevitable
distraction of Executive by virtue of the personal uncertainties and risks
created by a threatened or pending Change in Control and to encourage
Executive’s full attention and dedication to the Company currently and in the
event of any threatened or pending Change in Control, and to provide Executive
with compensation and benefits arrangements upon a Change in Control which
ensure that the compensation and benefits expectations of Executive will be
satisfied. Therefore, in order to accomplish these objectives, the Board has
caused the Company to enter into this Agreement.

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

1. Certain Definitions.

(a) The “Effective Date” shall mean the first date during the Change in Control
Period (as defined in Section l(b)) on which a Change in Control (as defined in
Section 2) occurs. Anything in this Agreement to the contrary notwithstanding,
if a Change in Control occurs and if Executive’s employment with the Company is
terminated (either by the Company without Cause or by Executive for Good Reason,
as provided later in this Agreement) within six (6) months prior to the date on
which the Change in Control occurs, and if it is reasonably demonstrated by
Executive that such termination of employment (i) was at the request of a third
party who has taken steps reasonably calculated to effect a Change in Control or
(ii) otherwise arose in connection with or anticipation of a Change in Control,
then for all purposes of this Agreement the “Effective Date” shall mean the date
immediately prior to the date of such termination of employment.

(b) The “Change in Control Period” shall mean the period commencing on the
original date of this Agreement and ending on the third anniversary of the date
hereof; provided, however, that commencing on the date one year after the date
hereof, and on each annual anniversary of such date (such date and each annual
anniversary thereof shall be hereinafter referred to as the “Renewal Date”),
unless previously terminated, the Change in Control Period shall be
automatically extended so as



--------------------------------------------------------------------------------

to terminate three years from such Renewal Date, unless at least 60 days prior
to the Renewal Date the Company shall give notice to Executive that the Change
in Control Period shall not be so extended.

(c) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and includes a reference to the underlying proposed or final regulations.

2. Change in Control. For the purposes of this Agreement, a “Change in Control”
shall mean the occurrence of any of the following events:

(a) the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the 1934 Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the 1934 Act) of
20% or more of the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (a), the following acquisitions shall not
constitute a Change in Control: (i) any acquisition by a Person who is on the
Effective Date the beneficial owner of 20% or more of the Outstanding Company
Voting Securities, (ii) any acquisition directly from the Company, (iii) any
acquisition by the Company, (iv) any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by the Company or any corporation
controlled by the Company, or (v) any acquisition by any corporation pursuant to
a transaction which complies with clauses (i), (ii) and (iii) of subsection
(c) of this definition; or

(b) individuals who, as of immediately prior to the Effective Date, constitute
the Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the Effective Date whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or

(c) consummation of a reorganization, merger, consolidation or share exchange or
sale or other disposition of all or substantially all of the assets of the
Company (a “Business Combination”), in each case, unless, following such
Business Combination, (i) all or substantially all of the individuals and
entities who were the beneficial owners of the Outstanding Company Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 60% of the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors of the corporation resulting from such Business Combination

 

- 2 -



--------------------------------------------------------------------------------

(including, without limitation, a corporation which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Business Combination
of the Outstanding Company Voting Securities, and (ii) no Person (excluding any
corporation resulting from such Business Combination or any employee benefit
plan (or related trust) of the Company or such corporation resulting from such
Business Combination) beneficially owns, directly or indirectly, 20% or more of
the combined voting power of the then outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination, and (iii) at least a majority of the members of the board
of directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or

(d) approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

3. Employment Period. The Company hereby agrees to continue Executive in its
employ, and Executive hereby agrees to remain in the employ of the Company
subject to the terms and conditions of this Agreement, for the period commencing
on the Effective Date and ending on the second anniversary of such date (the
“Employment Period”).

4. Terms of Employment.

(a) Position and Duties.

(i) During the Employment Period, (A) Executive’s position (including status,
offices, titles and reporting requirements), authority, duties and
responsibilities shall be at least commensurate in all material respects with
the most significant of those held, exercised and assigned at any time during
the 120-day period immediately preceding the Effective Date, and (B) Executive’s
services shall be performed at the location where Executive was employed
immediately preceding the Effective Date or any office or location less than 50
miles from such location.

(ii) During the Employment Period, and excluding any periods of vacation and
sick leave to which Executive is entitled, Executive agrees to devote reasonable
attention and time during normal business hours to the business and affairs of
the Company and, to the extent necessary to discharge the responsibilities
assigned to Executive hereunder, to use Executive’s reasonable best efforts to
perform faithfully and efficiently such responsibilities. During the Employment
Period it shall not be a violation of this Agreement for Executive to (A) serve
on corporate, civic or charitable boards or committees, (B) deliver lectures,
fulfill speaking engagements or teach at educational institutions and (C) manage
personal investments, so long as such activities do not

 

- 3 -



--------------------------------------------------------------------------------

significantly interfere with the performance of Executive’s responsibilities as
an employee of the Company in accordance with this Agreement. It is expressly
understood and agreed that to the extent that any such activities have been
conducted by Executive prior to the Effective Date, the continued conduct of
such activities (or the conduct of activities similar in nature and scope
thereto) subsequent to the Effective Date shall not thereafter be deemed to
interfere with the performance of Executive’s responsibilities to the Company.

(b) Compensation.

(i) Base Salary. During the Employment Period, Executive shall receive an annual
base salary (“Annual Base Salary”) at a rate at least equal to the rate of base
salary in effect on the date of this Agreement or, if greater, on the Effective
Date, paid or payable (including any base salary which has been earned but
deferred) to Executive by the Company and its affiliated companies. During the
Employment Period, the Annual Base Salary shall be reviewed no more than 12
months after the last salary increase awarded to Executive prior to the
Effective Date and thereafter at least annually. Any increase in Annual Base
Salary shall not serve to limit or reduce any other obligation to Executive
under this Agreement. Annual Base Salary shall not be reduced after any such
increase and the term Annual Base Salary as used in this Agreement shall refer
to Annual Base Salary as so increased. As used in this Agreement, the term
“affiliated companies” shall include any company controlled by, controlling or
under common control with the Company.

(ii) Annual Bonus. In addition to Annual Base Salary, Executive shall be awarded
for each fiscal year ending during the Employment Period an annual target bonus
opportunity in cash at least equal (expressed as a percentage of salary) to
Executive’s target bonus opportunity for the last full fiscal year prior to the
Effective Date (annualized in the event that Executive was not employed by the
Company for the whole of such fiscal year) (the “Target Annual Bonus”).

(iii) Incentive, Savings and Retirement Plans. During the Employment Period,
Executive shall be entitled to participate in all incentive, savings and
retirement plans, practices, policies and programs applicable generally to other
peer executives of the Company and its affiliated companies, but in no event
shall such plans, practices, policies and programs provide Executive with
incentive opportunities, savings opportunities and retirement benefit
opportunities, in each case, less favorable, in the aggregate, than the most
favorable of those provided by the Company and its affiliated companies for
Executive under such plans, practices, policies and programs as in effect at any
time during the 120-day period immediately preceding the Effective Date or if
more favorable to Executive, those provided generally at any time after the
Effective Date to other peer executives of the Company and its affiliated
companies.

 

- 4 -



--------------------------------------------------------------------------------

(iv) Welfare Benefit Plans. During the Employment Period, Executive and/or
Executive’s eligible dependents, as the case may be, shall be eligible for
participation in and shall receive all benefits under welfare benefit plans,
practices, policies and programs provided by the Company and its affiliated
companies (including, without limitation, medical, prescription, dental,
disability, employee life, group life, accidental death, vision, employee
assistance program, flexible spending accounts and business travel accident
insurance plans and programs) to the extent applicable generally to other peer
executives of the Company and its affiliated companies, but in no event shall
such plans, practices, policies and programs provide Executive with benefits
which are less favorable, in the aggregate, than the most favorable of such
plans, practices, policies and programs in effect for Executive at any time
during the 120-day period immediately preceding the Effective Date or, if more
favorable to Executive, those provided generally at any time after the Effective
Date to other peer executives of the Company and its affiliated companies.
Notwithstanding the foregoing, the Company reserves the right to limit the
Executive’s participation in any welfare benefit plan and to take any action it
deems appropriate under rules uniformly applicable to similarly situated
Executives who are also participants in such plans, to ensure compliance with
the nondiscrimination requirements imposed by the Code.

(v) Expenses, Fringe Benefits and Paid Time Off. During the Employment Period,
Executive shall be entitled to expense reimbursement, fringe benefits and paid
time off in accordance with the most favorable plans, practices, programs and
policies of the Company and its affiliated companies in effect for Executive at
any time during the 120-day period immediately preceding the Effective Date or,
if more favorable to Executive, as in effect generally at any time thereafter
with respect to other peer executives of the Company and its affiliated
companies.

5. Termination of Employment.

(a) Death or Disability. Executive’s employment shall terminate automatically
upon Executive’s death during the Employment Period. If the Company determines
in good faith that the Disability of Executive has occurred during the
Employment Period (pursuant to the definition of Disability set forth below), it
may give to Executive written notice of its intention to terminate Executive’s
employment. In such event, Executive’s employment with the Company shall
terminate effective on the 30th day after receipt of such written notice by
Executive (the “Disability Effective Date”), provided that, within the 30 days
after such receipt, Executive shall not have returned to full-time performance
of Executive’s duties. For purposes of this Agreement, “Disability” has the
meaning assigned such term in the Company’s long-term disability plan, from time
to time in effect. At the request of Executive or his personal representative,
the Board’s determination that the Disability of Executive has occurred shall be
certified by two physicians mutually agreed upon by Executive, or his personal
representative, and the Company. Failing such independent certification (if so
requested by Executive), Executive’s termination shall be deemed a termination
by the Company without Cause and not a termination by reason of his Disability.

 

- 5 -



--------------------------------------------------------------------------------

(b) Cause. The Company may terminate Executive’s employment during the
Employment Period for Cause or without Cause. For purposes of this Agreement, a
termination shall be considered to be for “Cause” if it occurs in conjunction
with a determination by the Board that Executive has committed or engaged in
either (i) any act that constitutes, on the part of Executive, fraud,
dishonesty, breach of fiduciary duty, misappropriation, embezzlement or gross
misfeasance of duty; (ii) willful disregard of published Company policies and
procedures or codes of ethics; or (iii) conduct by Executive in his office with
the Company that is grossly inappropriate and demonstrably likely to lead to
material injury to the Company, as determined by the Board acting reasonably and
in good faith; provided, that in the case of (ii) or (iii) above, such conduct
shall not constitute “Cause” unless the Board shall have delivered to Executive
notice setting forth with specificity (A) the conduct deemed to qualify as
“Cause”, (B) reasonable action, if any, that would remedy such objection, and
(C) a reasonable time (not less than 30 days) within which Executive may take
such remedial action, and Executive shall not have taken such specified remedial
action within the specified time.

(c) Good Reason. Executive’s employment may be terminated by Executive for Good
Reason or without Good Reason. For purposes of this Agreement, “Good Reason”
shall mean, without the written consent of Executive:

(i) a material diminution in the Executive’s authority, duties or
responsibilities, excluding for this purpose an isolated, insubstantial and
inadvertent action not taken in bad faith and which is remedied by the Company
promptly after receipt of notice thereof given by Executive;

(ii) a material reduction by the Company in Executive’s Base Salary or Target
Annual Bonus, as in effect immediately prior to the Effective Date, as the same
may be increased from time to time;

(iii) any failure by the Company to comply with any of the other provisions of
Section 4(b) of this Agreement, other than an isolated, insubstantial and
inadvertent failure not occurring in bad faith and which is remedied by the
Company promptly after receipt of notice thereof given by Executive;

(iv) the Company’s requiring Executive to be based at any office or location
other than as provided in Section 4(a)(i)(B) hereof;

(v) any failure by the Company to comply with and satisfy Section 13(c) of this
Agreement; or

 

- 6 -



--------------------------------------------------------------------------------

(vi) the material breach by the Company of any other provision of this
Agreement;

Good Reason shall not include Executive’s death or Disability. Executive’s
continued employment shall not constitute consent to, or a waiver of rights with
respect to, any circumstance constituting Good Reason hereunder. A termination
by Executive shall not constitute termination for Good Reason unless Executive
shall first have delivered to the Company, within 90 days of the occurrence of
the event giving rise to Good Reason, written notice setting forth with
specificity the occurrence deemed to give rise to a right to terminate for Good
Reason, and there shall have passed a reasonable time (not less than 60 days)
within which the Company may take action to correct, rescind or otherwise
substantially reverse the occurrence supporting termination for Good Reason as
identified by Executive.

(d) Notice of Termination. Any termination by the Company or Executive shall be
communicated by Notice of Termination to the other party hereto given in
accordance with Section 14(d) of this Agreement. For purposes of this Agreement,
a “Notice of Termination” means a written notice which (i) indicates the
specific termination provision in this Agreement relied upon, (ii) to the extent
applicable, sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of Executive’s employment under the provision
so indicated, and (iii) if the Date of Termination (as defined below) is other
than the date of receipt of such notice, specifies the termination date. The
failure by Executive or the Company to set forth in the Notice of Termination
any fact or circumstance which contributes to a showing of Good Reason or Cause
shall not waive any right of Executive or the Company, respectively, hereunder
or preclude Executive or the Company, respectively, from asserting such fact or
circumstance in enforcing Executive’s or the Company’s rights hereunder.

(e) Date of Termination. “Date of Termination” means (i) if the Executive’s
employment is terminated by the Executive for Good Reason, the date specified in
the Notice of Termination, which may not be less than 60 days after the date of
delivery of the Notice of Termination; provided that the Company may specify any
earlier Date of Termination, (ii) if the Executive’s employment is terminated by
the Company for Cause, the date specified in the Notice of Termination, which in
the case of a termination for Cause as defined in Section 5(b)(ii) and (iii) may
not be less than 30 days after the date of delivery of the Notice of
Termination, (iii) if the Executive’s employment is terminated by the Company
other than for Cause or Disability, the Date of Termination shall be the date on
which the Company notifies the Executive of such termination or any later date
specified in such notice, and (iv) if the Executive’s employment is terminated
by reason of death or Disability, the Date of Termination shall be the date of
death or the Disability Effective Date, as the case may be.

 

- 7 -



--------------------------------------------------------------------------------

6. Obligations of the Company upon Termination.

(a) Termination by Executive for Good Reason; Termination by the Company other
than for Cause or Disability. If, during the Employment Period the Company shall
terminate Executive’s employment other than for Cause or Disability, or
Executive shall terminate employment for Good Reason, then and, with respect to
the payments and benefits described in clauses (i)(B) and (ii) below, only if
within 45 days after the Date of Termination Executive executes a Release in
substantially the form of Exhibit A hereto (the “Release”) and such release
shall not have been revoked:

(i) the Company shall pay to Executive in a single lump sum cash payment within
60 days after the Date of Termination (or any later date that may be required
pursuant to Section 15 hereof), the aggregate of the following amounts:

A. the sum of (1) Executive’s Annual Base Salary through the Date of Termination
to the extent not theretofore paid, (2) the product of (x) the Executive’s
Target Annual Bonus for the year in which the Date of Termination occurs, and
(y) a fraction, the numerator of which is the number of days in the current
fiscal year through the Date of Termination, and the denominator of which is
365, and (3) any accrued vacation pay to the extent not theretofore paid (the
sum of the amounts described in clauses (1), (2) and (3) shall be hereinafter
referred to as the “Accrued Obligations”); and

B. a severance payment (the “Severance Payment”) equal to [three][two] times the
sum of (x) Executive’s Annual Base Salary as in effect immediately prior to the
Date of Termination, and (y) the average of the annual bonuses paid to Executive
for the three years prior to the year in which the Date of Termination occurs,
or any lesser number of years if Executive has been employed by the Company for
less than three full years; and

(ii) the Company shall continue to provide the same level of group health
coverage maintained by the Executive on the Date of Termination for up to 24
months from the Date of Termination (the “Welfare Benefits Continuation Period”)
provided the Executive makes a timely COBRA election. For purposes of this
section 6(a)(ii), group health coverage means any of the following coverages
maintained by the Executive on the Date of Termination: medical, dental, vision,
or employee assistance benefits under the group health plan(s) sponsored by the
Company covering the Executive and his dependents. Such group health coverage is
subject to any modifications made to the same group health coverage provided to
similarly situated employees, including but not limited to termination of the
group health plans sponsored by the Company.

During the first 18-months of the Welfare Benefits Continuation Period (the
“COBRA Period”), the Company shall be responsible for the employer-portion of
such group health coverage that is self-funded, and the Executive shall be
responsible for any

 

- 8 -



--------------------------------------------------------------------------------

required participant contributions, each determined in the same manner as
contributions for similarly situated active employees. During the last six
months of the Welfare Benefits Continuation Period (the “Extension Period”), the
Executive shall pay the full cost of any self-funded group health coverage, and
the Company shall pay to the Executive on the first day of each month during the
Extension Period, a payment equal to the monthly cost of such self-funded group
health coverage minus the monthly contribution required from similarly situated
active employees. The cost of the self-funded group health coverage will be the
monthly cost as determined by the Company in accordance with reasonably
acceptable means, which shall equal the “applicable premium” under COBRA for
such benefits for the applicable year. All payments by the Company during the
Extension Period shall be considered taxable income to the Executive.

The Welfare Benefits Continuation Period shall run concurrently with the
applicable COBRA period. If the Executive exhausts his maximum COBRA coverage
prior to the end of Welfare Benefits Continuation Period, the Company shall
provide the Executive with access to employer-sponsored coverage for the
remainder of the 24-month period. The Company, in its sole discretion, may
terminate such group health coverage before the end of the 24-months if: (1) the
Executive’s or dependent’s coverage would otherwise end before the maximum COBRA
continuation period under COBRA; or (2) the Executive’s or dependent’s coverage
would be terminated if the Executive were an active employee. Notwithstanding
anything in this Agreement to the contrary, all payments by the Company for such
extended group health coverage during the first 18-months of the Welfare
Benefits Continuation Period shall be imputed as income to Executive and any
contributions from the Executive will be made on an after-tax basis.

(iii) the terms and conditions of the Company’s long-term incentive plans and
any applicable award agreements thereunder shall control with respect to the
vesting of any equity or long-term cash incentive awards thereunder then held by
Executive; and

(iv) To the extent not theretofore paid or provided, the Company shall timely
pay or provide to Executive any other amounts or benefits required to be paid or
provided or which Executive is eligible to receive under any plan, program,
policy or practice or contract or agreement of the Company and its affiliated
companies (such other amounts and benefits shall be hereinafter referred to as
the “Other Benefits”).

(b) Death or Disability. If Executive’s employment is terminated by reason of
Executive’s death or Disability during the Employment Period, this Agreement
shall terminate without further obligations to Executive or Executive’s legal
representatives under this Agreement, other than for payment of Accrued
Obligations and the timely payment or provision of Other Benefits. Accrued
Obligations shall be paid to Executive or Executive’s estate or beneficiary, as
applicable, in a lump sum in cash within 30 days of the Date of Termination.
With respect to the provision of Other Benefits, the term Other Benefits as used
in this Section 6(b) shall include without

 

- 9 -



--------------------------------------------------------------------------------

limitation, and Executive or Executive’s estate and/or beneficiaries shall be
entitled to receive, benefits under such plans, programs, practices and policies
relating to death or disability benefits, if any, as are applicable to Executive
on the Date of Termination.

(c) Cause; Other than for Good Reason. If Executive’s employment shall be
terminated for Cause during the Employment Period, this Agreement shall
terminate without further obligations to Executive other than the obligation to
pay to Executive (i) his Annual Base Salary through the Date of Termination and
any accrued vacation pay to the extent then unpaid, and (ii) any Other Benefits,
in each case to the extent then unpaid. If Executive voluntarily terminates
employment during the Employment Period, excluding a termination for Good
Reason, this Agreement shall terminate without further obligations to Executive,
other than for Accrued Obligations and the timely payment or provision of Other
Benefits. In each such case, all Accrued Obligations shall be paid to Executive
in a lump sum in cash within 30 days of the Date of Termination.

(d) Expiration of Employment Period. If Executive’s employment shall be
terminated due to the normal expiration of the Employment Period, this Agreement
shall terminate without further obligations to Executive, other than for payment
of Accrued Obligations and the timely payment or provision of Other Benefits. In
such case, all Accrued Obligations shall be paid to Executive in a lump sum in
cash within 30 days of the Date of Termination. If Executive’s employment is not
terminated upon the normal expiration of the Employment Period, he shall
continue as an at-will employee of the Company and this Agreement shall be of no
further force or effect.

7. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or limit
Executive’s continuing or future participation in any plan, program, policy or
practice provided by the Company or any of its affiliated companies and for
which Executive may qualify, nor, subject to Section 14(j), shall anything
herein limit or otherwise affect such rights as Executive may have under any
contract or agreement with the Company or any of its affiliated companies.
Amounts which are vested benefits or which Executive is otherwise entitled to
receive under any plan, policy, practice or program of or any contract or
agreement with the Company or any of its affiliated companies at or subsequent
to the Date of Termination shall be payable in accordance with such plan,
policy, practice or program or contract or agreement except as explicitly
modified by this Agreement.

8. Full Settlement; No Mitigation. The Company’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against
Executive or others. In no event shall Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to Executive under any of the provisions of this Agreement and such amounts
shall not be reduced whether or not Executive obtains other employment.

 

- 10 -



--------------------------------------------------------------------------------

9. Costs of Enforcement.

(a) The Company shall reimburse Executive, on a current basis, for all
reasonable legal fees and related expenses incurred by Executive in contesting
or disputing any termination of Executive’s employment after the Effective Date,
or Executive’s seeking to obtain or enforce any right or benefit provided by
this Agreement, in each case, regardless of whether or not Executive’s claim is
upheld by an arbitral panel or a court of competent jurisdiction; provided,
however, Executive shall be required to repay to the Company any such amounts to
the extent that an arbitral panel or a court issues a final and non-appealable
order, judgment, decree or award setting forth the determination that the
position taken by Executive was frivolous or advanced by Executive in bad faith.
All such payments shall be made within five (5) business days after delivery of
Executive’s respective written requests for payment accompanied with such
evidence of fees and expenses incurred as the Company reasonably may require,
but in any event no later than December 31 of the year following the calendar
year in which the expense was incurred.

(b) In addition, Executive shall be entitled to be paid all reasonable legal
fees and expenses, if any, incurred in connection with any tax audit or
proceeding to the extent attributable to the application of Section 4999 of the
Code to any payment or benefit hereunder. Such reimbursement of expenses shall
be made on a current basis, as incurred, and in no event later than December 31
of the year following the calendar year in which the taxes that are the subject
of the audit or proceeding are remitted to the taxing authority, or where as a
result of such audit or proceeding no taxes are remitted, December 31 of the
year following the calendar year in which the audit is completed or there is a
final and nonappealable settlement or other resolution of the proceeding.

(c) The amount reimbursable by the Company under this Section 9 in any one
calendar year shall not affect the amount reimbursable in any other calendar
year. Executive’s rights pursuant to this Section 9 shall expire at the end of
five years after the date of termination and shall not be subject to liquidation
or exchange for another benefit.

10. Mandatory Reduction of Payments in Certain Events.

(a) Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that any payment or distribution by the Company to or for
the benefit of Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise) (a
“Payment”) would be subject to the excise tax imposed by Section 4999 of the
Code (the “Excise Tax”), then, prior to the making of any Payment to Executive,
a calculation shall be made comparing (i) the net benefit to Executive of the
Payment after payment of the Excise Tax, to (ii) the net benefit to

 

- 11 -



--------------------------------------------------------------------------------

Executive if the Payment had been limited to the extent necessary to avoid being
subject to the Excise Tax. If the amount calculated under (i) above is less than
the amount calculated under (ii) above, then the Payment shall be limited to the
extent necessary to avoid being subject to the Excise Tax (the “Reduced
Amount”). The reduction of the Payments due hereunder, if applicable, shall be
made by first reducing cash Payments and then, to the extent necessary, reducing
those Payments having the next highest ratio of Parachute Value to actual
present value of such Payments as of the date of the Change in Control, as
determined by the Determination Firm (as defined in Section 10(b) below). For
purposes of this Section 10, present value shall be determined in accordance
with Section 280G(d)(4) of the Code. For purposes of this Section 10, the
“Parachute Value” of a Payment means the present value as of the date of the
Change in Control of the portion of such Payment that constitutes a “parachute
payment” under Section 280G(b)(2) of the Code, as determined by the
Determination Firm for purposes of determining whether and to what extent the
Excise Tax will apply to such Payment.

(b) The determination of whether an Excise Tax would be imposed, the amount of
such Excise Tax, and the calculation of the amounts referred to Section 10(a)(i)
and (ii) above shall be made by an independent, nationally recognized accounting
firm or compensation consulting firm mutually acceptable to the Company and
Executive (the “Determination Firm”) which shall provide detailed supporting
calculations. Any determination by the Determination Firm shall be binding upon
the Company and Executive. As a result of the uncertainty in the application of
Section 4999 of the Code at the time of the initial determination by the
Determination Firm hereunder, it is possible that Payments which Executive was
entitled to, but did not receive pursuant to Section 10(a), could have been made
without the imposition of the Excise Tax (“Underpayment”). In such event, the
Determination Firm shall determine the amount of the Underpayment that has
occurred and any such Underpayment shall be promptly paid by the Company to or
for the benefit of Executive but no later than March 15 of the year after the
year in which the Underpayment is determined to exist, which is when the legally
binding right to such Underpayment arises.

(c) In the event that the provisions of Code Section 280G and 4999 or any
successor provisions are repealed without succession, this Section 10 shall be
of no further force or effect.

11. Confidential Information. Executive shall hold in a fiduciary capacity for
the benefit of the Company all secret or confidential information, knowledge or
data relating to the Company or any of its affiliated companies, and their
respective businesses, which shall have been obtained by Executive during
Executive’s employment by the Company or any of its affiliated companies. After
termination of Executive’s employment with the Company, Executive shall not,
without the prior written consent of the Company or as may otherwise be required
by law or legal process, communicate or

 

- 12 -



--------------------------------------------------------------------------------

divulge any such information, knowledge or data to anyone other than the Company
and those designated by it. It is understood, however, that the obligations of
this Section 11 shall not apply to the extent that the aforesaid matters (i) are
disclosed in circumstances where Executive is legally required to do so or
(ii) become generally known to and available for use by the public other than by
acts by Executive or representatives of Executive in violation of this
Agreement.

12. Arbitration. Any dispute or controversy arising under or in connection with
this Agreement shall be settled exclusively by arbitration in the State of
Georgia by three arbitrators in accordance with the rules of the Employment
Dispute Rules of the American Arbitration Association and the Federal
Arbitration Act, 9 U.S.C. §1, et. seq. Judgment may be entered on the
arbitrators’ award in any court having jurisdiction. Except as provided in
Section 9, the Company shall bear all costs and expenses arising in connection
with any arbitration proceeding pursuant to this Section 12.

13. Successors.

(a) This Agreement is personal to Executive and without the prior written
consent of the Company shall not be assignable by Executive otherwise than by
will or the laws of descent and distribution. This Agreement shall inure to the
benefit of and be enforceable by Executive’s legal representatives.

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

(c) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.

14. Miscellaneous.

(a) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Georgia, without reference to
principles of conflict of laws.

(b) Captions. The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect.

 

- 13 -



--------------------------------------------------------------------------------

(c) Amendments. This Agreement may not be amended or modified otherwise than-by
a written agreement executed by the parties hereto or their respective
successors and legal representatives.

(d) Notices. All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

 

If to Executive:

the address set forth below under Executive’s signature

If to the Company:

Genuine Parts Company 2999 Circle 75 Parkway Atlanta, Georgia 30339 Attention:
Chairman of the Board Copy to: Corporate Secretary

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

(e) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and the Agreement shall be construed in all respects as if
the invalid or unenforceable provision were omitted.

(f) Withholding. The Company may withhold from any amounts payable under this
Agreement such federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.

(g) Waivers. Executive’s or the Company’s failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right Executive or the Company may have hereunder, shall not be deemed to be a
waiver of such provision or right or any other provision or right of this
Agreement.

(h) Status Before and After Effective Date. Executive and the Company
acknowledge that, except as may otherwise be provided under any other written
agreement between Executive and the Company, the employment of Executive by the
Company is “at will” and, subject to Section 1(a) hereof, Executive’s employment
and/or this Agreement may be terminated by either Executive or the Company at
any time prior to the Effective Date, in which case Executive shall have no
further rights under this Agreement. From and after the Effective Date this
Agreement shall supersede any other agreement between the parties with respect
to the subject matter hereof.

 

- 14 -



--------------------------------------------------------------------------------

(i) Indemnification. Executive shall be entitled to the benefits of the
indemnity provided by the Company’s certificate of incorporation, bylaws, or
otherwise immediately prior to Effective Date, or any greater rights to
indemnification thereafter provided to executive officers of the Company, and
any subsequent changes to the certificate of incorporation, bylaws, or otherwise
reducing the indemnity granted to such Executive shall not affect the rights
granted hereunder. The Company may not reduce these indemnity benefits confirmed
to Executive hereunder without the written consent of Executive.

(j) Related Agreements. To the extent that any provision of any other agreement
between the Company and Executive shall limit, qualify or be inconsistent with
any provision of this Agreement, then for purposes of this Agreement, while the
same shall remain in force, the provisions of this Agreement shall control and
such provision of such other agreement shall be deemed to have been superseded,
and to be of no force and effect, as if such other agreement had been formally
amended to the extent necessary to accomplish such purpose.

(k) Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

15. Code Section 409A.

(a) General. This Agreement shall be interpreted and administered in a manner so
that any amount or benefit payable hereunder shall be paid or provided in a
manner that is either exempt from or compliant with the requirements
Section 409A of the Code and applicable Internal Revenue Service guidance and
Treasury Regulations issued thereunder (and any applicable transition relief
under Section 409A of the Code). Nevertheless, the tax treatment of the benefits
provided under the Agreement is not warranted or guaranteed. Neither the Company
nor its directors, officers, employees or advisers shall be held liable for any
taxes, interest, penalties or other monetary amounts owed by Executive as a
result of the application of Section 409A of the Code.

(b) Definitional Restrictions. Notwithstanding anything in this Agreement to the
contrary, to the extent that any amount or benefit that would constitute
non-exempt “deferred compensation” for purposes of Section 409A of the Code
(“Non-Exempt Deferred Compensation”) would otherwise be payable or distributable
hereunder, or a different form of payment of such Non-Exempt Deferred
Compensation would be effected, by reason of a Change in Control or Executive’s
Disability or termination of employment, such Non-Exempt Deferred Compensation
will not be payable or distributable to Executive, and/or such different form of
payment will not be effected, by reason of such circumstance unless the
circumstances giving rise to such Change in Control, Disability or termination
of employment, as the case may be, meet any description or definition of “change
in control event”, “disability” or “separation from

 

- 15 -



--------------------------------------------------------------------------------

service”, as the case may be, in Section 409A of the Code and applicable
regulations (without giving effect to any elective provisions that may be
available under such definition). This provision does not prohibit the vesting
of any Non-Exempt Deferred Compensation upon a Change in Control, Disability or
termination of employment, however defined. If this provision prevents the
payment or distribution of any Non-Exempt Deferred Compensation, such payment or
distribution shall be made on the date, if any, on which an event occurs that
constitutes a Section 409A-compliant “change in control event”, “disability” or
“separation from service,” as the case may be, or such later date as may be
required by subsection (c) below. If this provision prevents the application of
a different form of payment of any amount or benefit, such payment shall be made
in the same form as would have applied absent such designated event or
circumstance.

(c) Six-Month Delay in Certain Circumstances. Notwithstanding anything in this
Agreement to the contrary, if any amount or benefit that would constitute
Non-Exempt Deferred Compensation would otherwise be payable or distributable
under this Agreement by reason of Executive’s separation from service during a
period in which he is a Specified Employee (as defined below), then, subject to
any permissible acceleration of payment by the Company under Treas. Reg.
Section 1.409A-3(j)(4)(ii) (domestic relations order), (j)(4)(iii) (conflicts of
interest), or (j)(4)(vi) (payment of employment taxes):

(i) the amount of such Non-Exempt Deferred Compensation that would otherwise be
payable during the six-month period immediately following Executive’s separation
from service will be accumulated through and paid or provided on the first day
of the seventh month following Executive’s separation from service (or, if
Executive dies during such period, within 30 days after Executive’s death) (in
either case, the “Required Delay Period”); and

(ii) the normal payment or distribution schedule for any remaining payments or
distributions will resume at the end of the Required Delay Period.

For purposes of this Agreement, the term “Specified Employee” has the meaning
given such term in Code Section 409A and the final regulations thereunder;
provided, however, that the Company’s Specified Employees and its application of
the six-month delay rule of Code Section 409A(a)(2)(B)(i) shall be determined in
accordance with rules adopted by the Board or a committee thereof, which shall
be applied consistently with respect to all nonqualified deferred compensation
arrangements of the Company, including this Agreement.

(d) Treatment of Installment Payments. Each payment of termination benefits
under Section 6 of this Agreement, including, without limitation, each
installment payment and each payment or reimbursement of premiums for continued
medical, dental or life insurance coverage under Section 6(a)(ii), shall be
considered a separate payment, as described in Treas. Reg.
Section 1.409A-2(b)(2), for purposes of Section 409A of the Code.

 

- 16 -



--------------------------------------------------------------------------------

(e) Timing of Release of Claims. Whenever in this Agreement a payment or benefit
is conditioned on Executive’s execution of a release of claims, such release
must be executed and all revocation periods shall have expired within 60 days
after the Date of Termination; failing which such payment or benefit shall be
forfeited. If such payment or benefit constitutes Non-Exempt Deferred
Compensation, then, subject to subsection (c) above, such payment or benefit
(including any installment payments) that would have otherwise been payable
during such 60-day period shall be accumulated and paid on the 60th day after
the Date of Termination provided such release shall have been executed and such
revocation periods shall have expired. If such payment or benefit is exempt from
Section 409A of the Code, the Company may elect to make or commence payment at
any time during such 60-day period.

(f) Timing of Reimbursements and In-kind Benefits. If Executive is entitled to
be paid or reimbursed for any taxable expenses under Sections 4(b)(v), 6(a)(ii)
or 6(a)(iv), and such payments or reimbursements are includible in Executive’s
federal gross taxable income, the amount of such expenses reimbursable in any
one calendar year shall not affect the amount reimbursable in any other calendar
year, and the reimbursement of an eligible expense must be made no later than
December 31 of the year after the year in which the expense was incurred. No
right of Executive to reimbursement of expenses under Sections 4(b)(v), 6(a)(ii)
or 6(a)(iv) shall be subject to liquidation or exchange for another benefit.

(g) Permitted Acceleration. The Company shall have the sole authority to make
any accelerated distribution permissible under Treas. Reg. section
1.409A-3(j)(4) to Executive of deferred amounts, provided that such
distribution(s) meets the requirements of Treas. Reg. section 1.409A-3(j)(4).

IN WITNESS WHEREOF, Executive has hereunto set Executive’s hand and, pursuant to
the authorization from its Board of Directors, the Company has caused these
presents to be executed in its name on its behalf, all as of the day and year
first above written.

 

 

[Executive]

Address:

 

 

 

- 17 -



--------------------------------------------------------------------------------

GENUINE PARTS COMPANY

By:

 

 

- 18 -



--------------------------------------------------------------------------------

EXHIBIT A

Form of Release

This Release is granted effective as of the         day of                 ,
20        , by                 (“Executive”) in favor of Genuine Parts Company
(the “Company”). This is the Release referred to that certain Employment
Agreement effective as of                 , 20    by and between the Company and
Executive (the “Employment Agreement”). Executive gives this Release in
consideration of the Company’s promises and covenants as recited in the
Employment Agreement, with respect to which this Release is an integral part.

1. Release of the Company. Executive, for himself, his successors, assigns,
attorneys, and all those entitled to assert his rights, now and forever hereby
releases and discharges the Company and its respective officers, directors,
stockholders, trustees, employees, agents, parent corporations, subsidiaries,
affiliates, estates, successors, assigns and attorneys (“the Released Parties”),
from any and all claims, actions, causes of action, sums of money due, suits,
debts, liens, covenants, contracts, obligations, costs, expenses, damages,
judgments, agreements, promises, demands, claims for attorney’s fees and costs,
or liabilities whatsoever, in law or in equity, which Executive ever had or now
has against the Released Parties, including, without limitation, any claims
arising by reason of or in any way connected with any employment relationship
which existed between the Company or any of its parents, subsidiaries,
affiliates, or predecessors, and Executive. It is understood and agreed that
this Release is intended to cover all actions, causes of action, claims or
demands for any damage, loss or injury, whether known or unknown, of any nature
whatsoever, including those which may be traced either directly or indirectly to
the aforesaid employment relationship, or the termination of that relationship,
that Executive has, had or purports to have, from the beginning of time to the
date of this Release, and including but not limited to claims for employment
discrimination under federal or state law, except as provided in Paragraph 2;
claims arising under the Age Discrimination in Employment Act, 29 U.S.C. § 621,
et seq., Title VII of the Civil Rights Act, 42 U.S.C. § 2000(e), et seq. or the
Americans With Disabilities Act, 42 U.S.C. § 12101 et seq.; claims for statutory
or common law wrongful discharge, claims arising under the Fair Labor Standards
Act, 29 U.S.C. § 201 et seq.; claims for attorney’s fees, expenses and costs;
claims for defamation; claims for emotional distress; claims for wages or
vacation pay; claims for benefits, including any claims arising under the
Executive Retirement Income Security Act, 29 U.S.C. § 1001, et seq.; and claims
under any other applicable federal, state or local laws or legal concepts;
provided, however, that nothing herein shall release the Company of any
indemnification obligations to Executive under the Company’s bylaws, certificate
of incorporation, Delaware law or otherwise.

2. Release of Claims Under Age Discrimination in Employment Act. Without
limiting the generality of the foregoing, Executive agrees that by executing
this Release, he has released and waived any and all claims he has or may have
as of the date of this Release for age discrimination under the Age
Discrimination in Employment Act, 29 U.S.C. § 621, et seq. Executive
acknowledges and agrees that he has been, and hereby



--------------------------------------------------------------------------------

is, advised by the Company to consult with an attorney prior to executing this
Release. Executive further acknowledges and agrees that the Company has offered
Executive the opportunity, before executing this Release, to consider this
Release for a period of twenty-one (21) calendar days; and that the
consideration he receives for this Release is in addition to amounts to which he
was already entitled. It is further understood that this Release is not
effective until seven (7) calendar days after the execution of this Release and
that Executive may revoke this Release within seven (7) calendar days from the
date of execution hereof.

3. Non-Admission. It is understood and agreed by Executive that the payment made
to him is not to be construed as an admission of any liability whatsoever on the
part of the Company or any of the other Releasees, by whom liability is
expressly denied.

4. Acknowledgement and Revocation Period. Executive agrees that he has carefully
read this Release and is signing it voluntarily. Executive acknowledges that he
has had twenty one (21) days from receipt of this Release to review it prior to
signing or that, if Executive is signing this Release prior to the expiration of
such 21-day period, Executive is waiving his right to review the Release for
such full 21-day period prior to signing it. Executive has the right to revoke
this release within seven (7) days following the date of its execution by him.
In order to revoke this Release, Executive must deliver notice of the revocation
in writing to Company’s General Counsel before the expiration of the seven
(7) day period. However, if Executive revokes this Release within such seven
(7) day period, no severance benefit will be payable to him under the Employment
Agreement and he shall return to the Company any such payment received prior to
that date.

5. No Revocation After Seven Days. Executive acknowledges and agrees that this
Release may not be revoked at any time after the expiration of the seven (7) day
revocation period and that he/she will not institute any suit, action, or
proceeding, whether at law or equity, challenging the enforceability of this
Release. Executive further acknowledges and agrees that, with the exception of
an action to challenge the waiver of claims under the ADEA, Executive shall not
ever attempt to challenge the terms of this Release, attempt to obtain an order
declaring this Release to be null and void, or institute litigation against the
Company or any other Releasee based upon a claim that is covered by the terms of
the release contained herein, without first repaying all monies paid to him/her
under Section 8 of the Employment Agreement. Furthermore, with the exception of
an action to challenge his waiver of claims under the ADEA, if Executive does
not prevail in an action to challenge this Release, to obtain an order declaring
this Release to be null and void, or in any action against the Company or any
other Releasee based upon a claim that is covered by the release set forth
herein, Executive shall pay to the Company and/or the appropriate Releasee all
their costs and attorneys’ fees incurred in their defense of Executive’s action.

 

- 2 -



--------------------------------------------------------------------------------

6. Governing Law and Severability. This Release and the rights and obligations
of the parties hereto shall be governed and construed in accordance with the
laws of the State of Georgia. If any provision hereof is unenforceable or is
held to be unenforceable, such provision shall be fully severable, and this
document and its terms shall be construed and enforced as if such unenforceable
provision had never comprised a part hereof, the remaining provisions hereof
shall remain in full force and effect, and the court or tribunal construing the
provisions shall add as a part hereof a provision as similar in terms and effect
to such unenforceable provision as may be enforceable, in lieu of the
unenforceable provision.

EXECUTIVE HAS CAREFULLY READ THIS RELEASE AND ACKNOWLEDGES THAT IT CONSTITUTES A
GENERAL RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS AGAINST THE COMPANY UNDER THE
AGE DISCRIMINATION IN EMPLOYMENT ACT. EXECUTIVE ACKNOWLEDGES THAT HE HAS HAD A
FULL OPPORTUNITY TO CONSULT WITH AN ATTORNEY OR OTHER ADVISOR OF HIS CHOOSING
CONCERNING HIS EXECUTION OF THIS RELEASE AND THAT HE IS SIGNING THIS RELEASE
VOLUNTARILY AND WITH THE FULL INTENT OF RELEASING THE COMPANY FROM ALL SUCH
CLAIMS.

 

- 3 -